Citation Nr: 9921556	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-31 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury, involving the lumbar and dorsal segments of the spine, 
currently evaluated as combined 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
This case was previously remanded by the Board for further 
development in May 1997.  The development with respect to the 
back injury residuals issue has been completed and that issue is 
now ready for appellate review.

In the introduction of its May 1997 remand, the Board stated that 
the veteran had indicated in a November 1983 statement that he 
had sought service connection for residuals of a low back injury 
in June 1978 and that the effective date for service connection 
for this disability should be made effective from the time of his 
original claim.  On a deferred rating sheet dated in November 
1998, the RO stated that a rating was being deferred with respect 
to that issue and that the veteran was to be requested by letter 
to provide argument as to why the effective date of his service-
connected back injury residuals should be earlier than the date 
of receipt of his claim to reopen: May 15, 1981.  No response 
from the veteran is of record and as of the time of certification 
of this case to the Board the issue of entitlement to an earlier 
effective date for back injury residuals had not been 
adjudicated.  This matter is referred to the RO for appropriate 
action.  

In its May 1997 remand, the Board instructed the RO to issue to 
the veteran a statement of the case with respect to the issue of 
entitlement to service connection, on a de novo basis, for 
psychiatric disability as secondary to service-connected back 
disabilities.  In a November 1998 rating decision, the RO 
adjudicated the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for an 
acquired psychiatric condition secondary to service-connected 
residuals of low back injury.  No statement of the case 
addressing the issue of entitlement to service connection for 
psychiatric disability secondary to service-connected back injury 
residuals is of record.  Therefore, further development with 
respect to the secondary service connection claim is still 
warranted.


FINDINGS OF FACT

1. The veteran's back injury residuals of the lumbar spine are 
currently manifested by tenderness to palpation, subjective 
complaints of severe pain, and lack of neurological 
manifestations.

2. The veteran's back injury residuals of the thoracic spine are 
currently manifested by narrowing of the 9th and 10th 
thoracic vertebrae, tenderness to palpation, and pain, 
productive of at least slight limitation of thoracic spine 
motion due to pain.


CONCLUSIONS OF LAW

1. The criteria for a separate 10 percent evaluation for back 
injury residuals of the lumbar spine have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (1998).

2. The criteria for a separate 10 percent evaluation for back 
injury residuals of the thoracic spine have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's claim 
for an increased evaluation for residuals of back injury is 
plausible and capable of substantiation, and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992) (a claim of entitlement to an 
increased evaluation of a service-connected disability generally 
is a well-grounded claim).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim for an increased evaluation for residuals of back 
injury and that no further assistance to the veteran with respect 
to this claim is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§  4.1, and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records pertaining to the disability 
in question.  The Board has found nothing in the historical 
record which would lead it to conclude that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability at 
issue.

Service connection for residuals of low back injury, variously 
classified, was granted in a July 1983 decision issued by the 
Board.  That decision was implemented through an August 1983 
rating decision in which the RO granted service connection for 
residuals of low back injury under diagnostic code 5295 and 
assigned a 20 percent rating.  In a May 1988 remand, the Board 
noted that in its July 1983 grant of service connection, the 
Board had specifically included narrowing of the 9th and 10th 
(dorsal) vertebrae in the veteran's overall back injury residuals 
and therefore service connection for dorsal spine disability was 
already in effect.  The Board confirmed and continued the 20 
percent rating for low back injury residuals in decisions issued 
in November 1989 and September 1993.  The current appeal derives 
from a December 1993 claim for increase.  

Pertinent evidence includes a March 1994 VA spinal examination 
report showing that the veteran presented wearing a back brace, 
using a cane as a walking aid, and exhibiting slow labored 
movements.  The examiner reported that examination of the 
veteran's back was difficult because the veteran did not allow 
the examiner to touch his back.  The veteran was able to forward 
flex the lumbar spine to 40 degrees and he was not able to 
achieve any backward extension.  Lateral bending and rotation of 
the lumbar spine was achieved to less than 20 degrees, 
bilaterally.  The veteran complained of severe pain while 
performing range of motion maneuvers.  Reflexes were equal and 
active.  March 1994 x-rays of the lumbar spine were reported as 
normal.  The examiner diagnosed residuals of low back injury and 
degenerative arthritis of the cervical spine. 

Further VA spinal examination was performed in August 1994.  The 
examiner's report states that the veteran complained of 
tenderness over the lumbar and thoracic spine (in the area of T8-
10).  The veteran's back movements were markedly limited.  The 
veteran would not bend forward more than a few degrees and he 
backward extended 0 degrees.  Lateral bending and rotation were 
performed to 20 degrees in each direction.  August 1994 x-rays of 
the dorsal spine were normal.  The examiner diagnosed chronic 
lumbosacral strain and chronic strain of the paraspinal muscles 
of the thoracic spine.

In addition, there are multiple VA Medical Center treatment 
records dated between April 1993 to February 1995 showing 
multiple orthopedic visits for back complaints.

In April 1995, the veteran was again examined for spinal 
disability.  He presented with complaints of pain primarily in 
the low back, with some pain associated with the thoracic area.  
He claimed worsening of symptoms with some radiation of pain down 
his left leg.  Again, the veteran was noted to move slowly, 
arising with pained expressions, disrobing with difficulty, and 
holding his back rigid.  The veteran complained of severe pain 
when touched.  Some straightening of the normal lumbar curve of 
the spine and some muscle spasm were noted.  The veteran forward 
flexed to 40 degrees, backward extended to less than 10 degrees, 
bent laterally to 20 degrees, bilaterally, and rotated to less 
than 10 degrees, while complaining of severe pain.  The examiner 
diagnosed degenerative disc disease of the lumbar spine and 
lumbosacral strain.  A CT scan and MRI were suggested.

April 1995 VA neurological examination showed evidence of lumbar 
tenderness and guard without evidence of neurologic deficit, 
except for pain in the distribution of the lumbar segments.  The 
examiner diagnosed post-traumatic lumbar strain (possibly 
fracture) of the lower lumbar segments.  The examiner opined that 
the veteran was moderately severely impaired and greatly impaired 
in his general functioning.

At his August 1995 personal hearing at the RO, the veteran 
testified that he experienced muscle spasms associated with his 
back pain and that he was taking multiple medications for his 
symptoms.  He also reported leg pain, especially affecting the 
left side, associated with his back impairment.  

A February 1996 VA spinal examination report reveals clinical 
findings of tenderness to palpation of the thoracic and lumbar 
vertebrae, mild dextroscoliosis, some rigidity of the 
parathoracic and paralumbar muscles, decreased range of motion in 
all directions due to complaints of pain, and no evidence of 
neurological involvement.  Reflexes were symmetrical, motor exam 
revealed normal bulk and tone.  The veteran was able to move a 
few steps on heels and toes before quitting due to complaints of 
pain.  The examiner recorded range of motion results as follows: 
forward flexion to 40 degrees, backward extension to 10 degrees, 
lateral bending to 20 degrees, bilaterally, and rotation of 10 
degrees, bilaterally.  February 1996 x-ray studies of the lumbar 
spine were again normal.  

A February 1993 decision from the Social Security Administration 
is of record, and the decision states that the veteran was deemed 
disabled by that agency as of March 1990, due to chronic back and 
neck pain, reactive depression and functional overlay.  The back 
pain was deemed most likely due to strains as there was no 
indication of pathology on x-ray.  

The report from a March 1998 VA spinal examination states that 
the veteran reported that he had been receiving various 
treatments for his back pain including physical therapy, TENS 
therapy, multiple medications, and assessment by a pain clinic.  
Upon physical examination, the veteran was found to possess a 
normal gait and appeared to be in no acute distress.  No 
incoordination or instability was appreciated by the examiner.  
No swelling, redness, or warmth was found.  There was some mild 
diffuse tenderness by palpation with no central focus, and 
minimal paraspinal soft tissue tenderness to palpation in the mid 
thoracic to lumbosacral area.  No spasm was found, however.  No 
underlying abnormalities were found on palpation which would 
correspond to the regions of the spine claimed to be painful.  
Forward flexion and backward extension of the lumbar spine were 
determined to be limited by 20 percent due to subjective 
complaints of pain.  It was also reported that side-to-side 
bending was limited by 20 percent, bilaterally, for the same 
reason.  The lower extremities were found to be entirely intact 
with respect to neurovascular features.  The examiner diagnosed 
chronic lumbosacral strain, chronic thoracic strain, chronic 
cervical strain, and a functional component to the veteran's 
spinal complaints. 

March 1998 VA neurological examination showed that the veteran 
was not in apparent distress, and exhibited strength of 5/5 
throughout.  The examination was marked by giveaway weakness 
throughout.  The veteran exhibited very good muscle development 
with no evidence of atrophy, fasciculations, or tremors.  He had 
deep tendon reflexes of 2/4 throughout, and symmetrical, 
bilaterally .  Sensory testing showed intact light touch, pin 
prick vibration and double simultaneous extinction sensing.  The 
examiner stated that the veteran had normal range of motion, but 
that he could not measure the range of motion in degrees because 
the veteran refused to cooperate with the execution of the 
examination.  The examiner was of the opinion that the veteran 
suffered no neurological deficits at the time of examination and 
that his thoracic and lumbosacral spine disabilities were not 
very severe, as the veteran was dramatizing his complaints.  With 
respect to functional loss due to pain, incoordination, 
fatigability, and weakness, the examiner opined, essentially, 
that because the veteran exaggerated his symptoms, these features 
of disability were not apparent.  The examiner specifically found 
no weakness or incoordination.

March and April 1998 x-rays revealed degenerative narrowing and 
desiccation at T9-10 as well as minimal focal spurring of the 
thoracic spine.  This was confirmed by the results of an April 
1998 MRI study.

The VA examiner who evaluated the veteran's spine in March 1998 
authored an addendum to the earlier report following review of 
the veteran's claims folder.  In the addendum, the examiner wrote 
that the veteran has a significant emotional component to his 
clinical picture and that physical findings were extremely 
minimal and not suggestive of any significant physical 
impairment.  No objective evidence of significant functional loss 
due to the pain was deemed to have been found during the 
examination.  The examiner opined that it was at least as likely 
as not that the veteran's pain related to his spine significantly 
limited his functional ability of his back during flare-ups; such 
limitation was deemed more emotional than physical.  No weakened 
movement, excess fatigability, or incoordination was said to have 
been found during the examination.   

An addendum to the March 1998 neurological examination was also 
provided.  The addendum, dated in September 1998, states that the 
veteran's April 1998 MRI results do not substantiate his level of 
complaints and is consistent with a normal neurological 
examination.  In a second addendum the examiner stated that the 
veteran's claims file had been reviewed; the examiner highlighted 
1996 VA examination findings of lack of evidence of 
radiculopathy, possible lumbosacral strain, and significant 
functional overlay.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating Schedule 
is applied to the specific evidence contained in the veteran's 
claims file bearing in mind that the ratings represent the 
average impairment in earnings capacity resulting from the 
veteran's original in-service injury and its residuals in civil 
occupations.  38 C.F.R. § 4.1.


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
38 C.F.R. §§ 4.40, 4.45 (1998).

As mentioned, the Board originally granted service connection in 
July 1983, including narrowing of the 9th and 10th dorsal 
vertebrae.  Currently, the veteran's dorsal (thoracic) and lumbar 
manifestations of his back injury are rated as one disability.  
VA medical evidence accrued during the course of this appeal 
continues to show thoracic spine pathology through diagnostic 
imaging.  Further, the veteran carries a current diagnosis of 
thoracic spine strain.  The Board is of the opinion that separate 
ratings for lumbar and thoracic spine manifestations of the 
inservice back injury are thus warranted.  See Esteban v. Brown, 
6 Vet.App. 262 (1994); Evans v. Brown, 9 Vet.App. 273, 281 
(1996).  As these multiple disabilities result in differing 
functional impairment in the same anatomical area, the rule 
against pyramiding disabilities would not be violated.  See 
38 C.F.R. § 4.14 (1998).

I.  Increased rating for back injury residuals of the lumbar 
spine

Under Diagnostic Code 5295, a 10 percent evaluation is warranted 
for lumbosacral strain where there is characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing position.  
A 40 percent evaluation requires severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Under diagnostic code 5292, slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent evaluation.  A 
20 percent evaluation requires moderate limitation of motion.  A 
40 percent evaluation is warranted where severe limitation of 
motion is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  

The Board has analyzed the medical evidence which has been added 
to the claims file since the veteran filed his claim for increase 
and concludes that this evidence reveals a disability picture 
that more nearly approximates a separate 10 percent evaluation 
under diagnostic code 5295.  The veteran's chief symptoms are 
tenderness to palpation of the lumbar spine and limitation of 
lumbar spine motion secondary to complaints of pain.  The 
symptomatology necessary for a higher evaluation under Diagnostic 
Code 5292 or Diagnostic Code 5295 is not shown or more nearly 
approximated.  38 C.F.R. § 4.7.  The most recent VA examinations 
do not show evidence of muscle spasm on extreme forward bending 
or unilateral loss of lateral spine motion in a standing position 
such as to warrant even a 20 percent evaluation under Diagnostic 
Code 5295.  

The record does not reflect the full complex of symptoms 
necessary to show severe lumbosacral strain such as listing of 
the whole spine to the opposite side and  a positive Goldthwait's 
sign.  The veteran has exhibited varying ranges of lumbar spine 
motion over the course of the many examinations he was afforded 
during this appeal period.  On occasion, he was able to perform 
minimal to no lumbar spinal movement.  However, many examiners 
have opined that such inability to achieve lumbar spine movement 
reflected a functional psychiatric component to the veteran's 
disability picture as opposed to any physical problem with his 
spine.  Specifically, the examiner who assessed the veteran's 
spine in March 1998 stated that he was capable of normal range of 
motion, but that such range of motion could not be measured as 
the veteran refused to cooperate in such measurement.  Moreover, 
in the above-cited September 1998 addendum, the VA examiner 
conducting the recent neurological evaluation of the veteran 
reported that April 1998 MRI results did not substantiate the 
level of symptomatology voiced by the veteran but rather were 
consistent with a normal neurological evaluation.  Thus, the 
limitation of motion exhibited by the veteran has been framed by 
examiners as not of pathological origin but more consistent with 
psychiatric overlay.  Narrowing or joint space irregularity of 
the lumbar spine and complete loss of lateral motion has  not 
been shown.  Finally, there is no showing of abnormal mobility on 
forced motion of the low back.  To the contrary, in his March 
1998 neurological examination report, a VA examiner stated that 
he was able to lean the veteran backward without warning and he 
exhibited very normal range of motion of motion and straightened 
without difficulty.  Further, the veteran was noted to be able to 
bend over and tie his shoes, achieving normal range of forward 
flexion.  These maneuvers were achieved despite the veteran's 
ability to perform only marginal motion maneuvers when asked to 
do so during the examination.  Thus, when assessing the totality 
of the medical evidence, the Board is of the opinion that 
moderate limitation of lumbar spine motion warranting a separate 
20 percent rating has not been shown.  Accordingly, a higher 
rating under diagnostic code 5292 is not shown.  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  With respect to the lumbar spine, even with application 
of the provisions of 38 C.F.R. §§ 4.40 and 4.45, it is not shown 
that the veteran's lumbosacral strain is any more disabling as a 
result of pain than is contemplated by a separate 10 percent 
evaluation assigned under the rating schedule.  DeLuca.  In 
support of this determination, the Board notes that the examiner 
conducting the March 1998 VA spinal examination found no 
objective evidence of weakened movement, excess fatigability, or 
incoordination. 

Additionally, the Board notes that assessing the veteran's lumbar 
back injury residuals under diagnostic code 5293 for 
intervertebral disc syndrome would not be warranted given that 
the veteran does not exhibit the requisite neurological findings 
necessary for a  higher evaluation under that code.

II.  Increased rating for back injury residuals of the thoracic 
spine

Under diagnostic code 5291, slight limitation of motion of the 
dorsal segment of the spine warrants a noncompensable evaluation.  
A 10 percent evaluation requires moderate or severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (1998).  

As mentioned, service connection for the narrowing of T9-10 is 
currently in effect and a separate rating for that disability is 
warranted.  With respect to the compensation level warranted for 
the thoracic spine residuals, the Board notes that thoracic 
spinal tenderness upon palpation and minimal focal spurring of 
the thoracic spine have been shown.  Further, thoracic spinal 
strain has been specifically diagnosed.  Accordingly, the Board 
is of the opinion that the veteran's thoracic spine symptoms, 
more so than his lumbar symptoms, are supported by adequate 
pathology.  Applying the above-cited functional loss provisions 
embodied in DeLuca, the Board is inclined to award a separate 10 
percent rating pursuant to 38 C.F.R. § 4.59 for the veteran's 
thoracic spine manifestations that constitute residuals of his 
original inservice injury.

In its most recent supplemental statement of the case the RO 
considered the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (1997) for the service-connected 
disability on appeal.  The Board is required to address the issue 
of entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the average 
impairment of earning capacity due to the disability.  See 
VAOGCPREC 6-96.  In this case, consideration of an extraschedular 
rating has not been expressly raised.  Further, the record before 
the Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular rating 
schedule.  



ORDER

Entitlement to a separate 10 percent evaluation for back injury 
residuals of the lumbar spine is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits. 

A separate 10 percent evaluation for back injury residuals of the 
thoracic spine is granted, subject to the controlling regulations 
governing the payment of monetary benefits.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 


